 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Borden CompanyandGeneral TruckDrivers, Chauffeurs,Warehousemen& Helpers Local No. 270 (Ind.).Case No.15-CA-1528.April 21, 1960DECISION AND ORDEROn December 11, 1959, Trial Examiner Thomas N. Kessel issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in unfair laborpractices in violation of Section 8(a)(1) and (5) of the Act andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent and the Union filedexceptions to the Intermediate Report, and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner with the modifications and additionsherein noted.On November 25, 1957, the Board issued a Decision and Directionof Election 1 finding, contrary to the contentions of the Respondent,that wholesale milk route driver-salesmenhelperswere employees ofthe Respondent at its New Orleans plant, and directed an electionamong such helpers.The decision also stated that as to those helperswho had been hired and paid by the drivers and of whom the Em-ployer had no knowledge or record, these were not employees of theEmployer.At the election which took place December 13, 1957, 16 ballots werecast, of which 3 were for the Union and 13 were challenged. On July2, 1958, the Regional Director issued his report on challenged ballotsand objections, recommending that the objections be overruled, the 13challenges be sustained, and the Union be certified as bargaining rep-resentative for the helpers.As no exceptions were filed to the Re-gional Director's report by any of the parties, the Board adopted therecommendations and certified the Union on July 18, 1958, and au-thorized it to bargain for the wholesale milk route helpers as part ofthe broader unit of the Respondent's employees currently representedby the Union.1Case No 15-RC-1600, unpublished127 NLRB No. 39. THE BORDENCOMPANY305The General Counsel contends that on and after February 3, 1959,the Respondent refused to bargain in violation of Section 8(a) (1)and (5) of the Act with the Union as certified representative of itsemployees.The Respondent asserts that immediately afterissuanceof the Decision and Direction of Election in the representation pro-ceeding onNovember 15, 1957, is eliminated by administrative actionall the employment factors on which the Board based its finding thatthe helpers involved were the Respondent's employees.Accordingly,Respondent argues that it was not under any statutory obligation tobargain with the Union because it had no knowledge whatever of anyhelpers in the certified unit for whom it could bargain?The Trial Examiner found that from the time the Respondent in-stituted its administrative changes on December 11 and 19, 1957, theRespondent did not hire any new helpers who acquiredstatus as itsemployees.However, he also found that the three helpers whoseballots in the December 13, 1957, election were unchallenged remainedemployees of the Respondent, despite the changes in its employmentpractices.In so finding with respect to the three helpers, the TrialExaminer relied upon the Board's decision 3 in another representationproceeding involving the wholesale milk route helpers of NationalDairy Products Corporation where that employer had made verysimilar administrative changes with regard to the status of its helpersas were made herein.' In a supplemental decision inNational DairyProducts Corporation, Sealtest Southern Dairies Division,5the Board,2The Respondent also contends that there is no evidence in the record upon which tobase a finding that it in fact refused to bargain with the Union.In support of thiscontention,Respondent points to negotiations and correspondence between the parties inwhich Respondent while taking the position that there were no employees within the unitcertified by the Board,nevertheless expressed a willingness to solve the helper's problem.We find no merit in this contentionThus, the problem with respect to which the Unionwished to negotiate, in accordance with the mutual rights and obligations of the partiesunder Section 8(d) of the Act, was the wages, hours,and other terms and conditions ofemployment of Respondent's helpers in the certified unit, for which the Union was thedesignated bargaining representative,in order to reach an effective collective-bargainingagreement.This, as the record shows,the Respondent was unwilling to do, for its posi-tion was that it had no helpersAccordingly,there is evidence upon which a findingcan be based that Respondent in fact refused to bargain with the UnionHowever, thereal question at issue here is whether the Respondent's refusal constituted a violationof the Act as a matter of law.The answer depends upon a determination-which ismadesntrain this decision-as to whether the Respondent had helpers within the certifiedunitIf it did, then its mere expression of willingness to engage in an abstract dis-cussion on the general subject of the working conditions of helpers but not to execute anagreement with respect thereto, as Respondent apparently was amenable to doing here,would not suffice as an offer to bargain within the meaning of Section 8(d).If it didnot have helpers, then,as a matter of law, there would be no refusal to bargain by theRespondent even if it expressed an absolute unwillingness to discuss the subject of helpers.National Dairy Products Corporation,Sealte8t Southern Dairies Division,Case No.15-RC-1611, unpublishedInNational Dairythe decision stated,interalia, that "[d]rivers sometimes havehelpers who are paid directly by the drivers and of whom the Employerhas no knowledge.As tosuch helpers of whom the Employer has no record, we find these are not employeesof the Employer."5122 NLRB 880.560040-61-vol.127-21 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDin discussing the impact of the administrative changes "ulson -its 'de-cision regarding the helpers, pointed out that such changes did notmaterially affect, much less destroy, the established employment rela-tionship ; that the employer's action did not reduce the status of theregular employees involved to that of the casual employees referred toin the decision who were sometimes hired by the drivers and of whomthe employer had no knowledge at all; and that the keeping of recordswas not to be equated with the finding that these helpers had employeestatus.We agree with the Trial Examiner that the circumstances in theNational Dairycase are so analogous to those of the instant one withregard to the specific administrative changes made as to require theconclusion that the three helpers were regular and not casual em-ployees of the Respondent.However, we do not agree with him tothe extent that he implies that the continued existence of the unitdepends upon the continuous employment of particular individualsrather than upon classifications of employees.The Trial Examiner found that as the Respondent failed to furnishevidence to indicate that the three regular helpers were no longeremployees after they voted in the election of December 13, 1957 (in-deed, Respondent stated it had no knowledge with regard to theirstatus), it was fair and reasonable to presume that their employmentcontinued to and beyond February 3, 1959, when the Union requestedbargaining for the helpers.Accordingly, as the helpers were em-ployees of the Respondent on and after February 3, 1959, within themeaning and intendment of the Board's exclusive bargaining cer-tificate, the Trial Examiner held that Respondent's refusal to nego-tiate terms and conditions of employment with respect to them wasa violation of Section 8 (a) (1) and (5) of the Act. The Respondentcontends that the Trial Examiner erred in presuming that the helpersconbinued in Respondent's employ on and after February 3, 1959, andthat it was incumbent upon the General Counsel, not the Respondent,to prove the existence of such employees.We agree with the Trial Examiner that the burden was on the Re-spondent to show that the helpers found to be employees on the dateof the election did not continue their employment.Once the GeneralCounsel has shown the certification of the Union in the representationcase, and a subsequent request and refusal to bargain, the GeneralCounsel has establisheda prima faciecase of a violation of Section8 (a) (5), and even assuming that there was a further burden on theGeneral Counsel to show that the employee status of the helpers con-tinued, that burden was met by the Board's finding of employee statusin the prior representation case, and the well established legal principlethat a state of affairs shown to exist is presumed to continue until the THE BORDENCOMPANY307contrary is shown.'The Board having found in its decision in therepresentation case that regular helpers were employees, the burdenwas on the Respondent in this proceeding to establish that the circum-stances upon which that decision was based no longer existed. This theRespondent failed to do.As heretofore indicated, the administrativechanges in the relationship between the three helpers and the Re-spondent were insufficient to affect the employee status previouslyfound.Nor is the testimony of the Respondent that it had no knowl-edge of what happened to these helpers evidence that the circumstanceshad changed. Certainly, the statement of the Respondent that it didnot know whether or not it had helpers cannot be equated to a positionthat it had no such helpers, as it would be required to'show in orderfor it to meet its burden.While the burden of disproving the allega-tions of the complaint was not on the Respondent, the burden was onit to rebut the presumption which had been established that the threeemployee helpers were still in an employee status.The GeneralCounsel having established this presumption and the remainder ofhisprima faciecase, the burden of going forward, and not the burdenof proof, was on the Respondent.This it did not do.We thereforefind that the helpers were still employees at the date of request to bar-gain and the Respondent's refusal to bargain concerning them con-stitutes a violation of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that the Respondent, The Borden Company, NewOrleans, Louisiana, its officers, agents, successors, and assigns, shall:1.Cease and desist from refusing to bargain collectively, with re-spect to rates of pay, wages, hours of employment, and other termsand conditions of employment, with General Truck Drivers, Chauf-feurs,Warehousemen & Helpers Local No. 270 (Ind.), as the exclu-sive representative of all its employees in the appropriate unit, whichis all hourly paid inside production and maintenance employees; re-tail,wholesale and relief milk route salesmen and supervisors; icecream route salesmen; platform employees; tank truckdrivers andporters, and all wholesale milk route helpers, excluding all otherclassifications of employees such as executives, administrative em-ployees, office and clerical employees, telephone operators, outside6National Van Lines,123 NLRB 1272, enforcement denied on other grounds 273 F. 2d402 (C.A7) ; United Insurance Company of America,122 NLRB 911, enforcement deniedand remanded to Board 272 F. 2d 446 (C A. 7).We view the decision of the seventhCircuit Court inUnited Insuranceas confined to the special facts of that case and not inany sense a departure from the Supreme Court's ruling inPittsburgh Plate Glass Company,313 U.S. 146, 162. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDsalesmen(other than route salesmen),fieldmen,guards, watchmen,and all supervisory employees.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with General Truck Drivers,Chauffeurs,Warehousemen & Helpers Local No. 270 (Ind.), as theexclusive representative of the employees in the above-described ap-propriate unit and embody any understanding reached in a signedcontract.(b)Post at its plant in New Orleans, Louisiana, copies of thenotice attached to the Intermediate Report marked "Appendix."'Copies of said notice, to be furnished by the Regional Director forthe Fifteenth Region, shall, after being duly signed by an authorizedrepresentative of the Respondent, be posted by the Respondent im-mediately upon receipt thereof and maintained by it for a period of60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Fifteenth Region, inwriting,within 10 days from the date of this Order, what stepsthe Respondent has taken to comply therewith.4 This notice Is amended by substituting for the words"The Recommendations of aTrial Examiner"the words"A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order."INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed by General Truck Drivers, Chauffeurs,Warehousemen &Helpers Local No.270 (Ind.),herein called the Union,the General Counsel fortheNational Labor Relations Board,herein called the Board,by the RegionalDirector for the Fifteenth Region,issued his complaint dated June 30, 1959,againstThe Borden Company, herein called the Respondent, alleging that the Respondenthad engaged in and was engaging in unfair labor practices within the meaning ofSection 8(a)(1) and(5) and Section 2(6) and(7) of the National Labor RelationsAct, 61 Stat.136, herein called the Act.Copies of the complaint,charge, andnotice of hearing were duly served upon the parties.The Respondent'sanswerduly filed denies the allegations of unlawful conduct in the complaint.A hearing was held at New Orleans,Louisiana,on October 13, 1959,before theTrial Examiner duly designated to conduct the hearing.All parties were repre-sentedby counsel.Full opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence and submit argument was afforded all parties.The Respondent'smotion at the close of the hearing for dismissal of the complaintas to which ruling was reserved is disposed of in accordance with the findings andconclusions herein.Upon the entire record in the case,and from his observation of the witnesses, theTrial Examiner makes the following: THE BORDENCOMPANYFINDINGS OF FACT3091.THE LABOR ORGANIZATION INVOLVEDGeneral Truck Drivers, Chauffeurs, Warehousemen & Helpers Local No. 270(Ind.), is a labor organization which admits to membership the employees of theRespondent.IT.PERTINENT COMMERCE FACTSThe complaint alleges and the answer admits that the Respondent is a NewJersey corporation engaged in the manufacture and sale of dairy products in theState of Louisiana and in several other States of the United States. In the courseof its business operations during the year ending December 31, 1958, the Respondentpurchased dairy products and related materials valued in excess of $1,000,000 whichwere shipped to it from points outside the State.During the same period the Re-spondent shipped finished products valued in excess of $50,000 from its plant topoints outsidethe State.From these facts I find that the Respondentis engaged ininterstate commerce and that it will effectuate the policies of the Act to assert juris-diction over its business in this proceeding.III.THE UNFAIR LABOR PRACTICESThe General Counsel contends that the Respondent has refused, in violation ofSection 8(a)(5) and (1) of the Act, to bargain with the Union as the certifiedrepresentative of the Respondent's wholesale milk route helpers.The Respondentmaintains that it did not in fact refuse to bargain with the Union, but in any eventitwas under no statutory obligation to bargain with the Union because when thepartiesmet to negotiate pursuant to the Union's request the Respondent did nothave in its employ any employees designated wholesale milk route helpers for whomit could bargain.Pursuant to a representation hearing held in Case No. 15-RC-1606 (unpublished),the Board, on November 25, 1957, ordered an election among certain personsdesignated as wholesale milk route helpers who, according to the Board's finding,were the Respondent's employees at its New Orleans plant. In the election held onDecember 13, 1957, 16 ballots were cast.Thirteen ballots were challenged and thesechallenges were ultimately sustained by the Board.The three unchallenged ballotshaving been cast for the Union, the Board issued a Supplemental Decision and Cer-tification on July 18, 1958, certifying the Union as the exclusive bargaining repre-sentative of the Respondent's wholesale milk route helpers and authorizing theUnion to bargain for them as part of the broader unit of the Respondent's em-ployees currently represented by it.By letter dated September 8, 1958, the Union requested the Respondent to ne-gotiate for the helpers.Following an exchange of letters the parties agreed to andapparently did meet on October 13, 1958.A letter, dated April 2, 1959, from theUnion to the Respondent reveals that at this meeting the Respondent had main-tained it did not have any helpers in its employ as this employee description wasdelineated by the Board in its Decision and Direction of Election and Certificationand that the Respondent was therefore not required to bargain for helpers.TheUnion nevertheless requested further bargaining.The Respondent's reply to thisletter acknowledged this had been its position, but agreed to meet with the Unionto discuss the matter and to seek a solution.An April 21, 1959, letter from theRespondent to the Union refers to a meeting of April 20 between them concerningthe helpers. In this letter counsel for the Respondent, in accordance with his prom-ise atthe meeting, undertook to clarify the Respondent's position.He said,I 'am writing this letter to clarify the Company's position and state that theCompany contends that it is not compelled to bargain for the helpers at thistime because there are no helpers within the category described by the Boardin its certification.The basis for the Company's position is well stated in the"REPORT ON CHALLENGED BALLOTS and OBJECTIONS TO ELEC-TION" signed by Mr. Charles M. Paschal, Jr., acting Regional Director, Na-tional Labor Relations Board, on July 2, 1958, in Case No. 15-RC-1606, inwhich he stated:In its Decision and Direction of Election in this matter, the Boardspecifically stated:"As to those helpers hired and paid by the drivers of whom the em-ployer has no knowledge or record, these are not employees of the em-ployer." 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe investigation failed to disclose any evidence that the individualswhose votes were challenged were carried on the Company's employmentrecords, or that they were considered employees of the employer in anycapacity.Although the foregoing quote appears to argue only that the Respondent was notobligated to bargain for the 13 persons whose votes were successfully challenged, Ideem it to have been the Respondent's position at all times that it was also notobligated to bargain for the three helpers whose unchallenged votes had been castfor the Union and at least for whom the Union received the Board's certificate asbargaining representative.In support of its insistence that the foregoing three helpers as well as any othersare not its employees,the Respondent asserts that directly after the Board issueditsNovember25, 1957,Decision and Direction of Election finding that the helpersinvolved were the Respondent's employees,iteliminated by administrative actionthe employment factors pertaining to the helpers on which the Board based itsfinding. It should here be noted that this proceeding does not involve any claim bythe General Counsel that the Respondent by this unilateral conduct violated Sec-tion 8(a)(l), (3), or(5) of the Act,and that the only allegation of statutory vio-lation in this case involves the refusal of the Respondent to bargain for helpers onand afterFebruary3, 1959.Consequently,if,as the Respondent contends,itsad-ministrative actions before then succeeded in depriving the persons held by theBoard on November27, 1957, tobe employees of that status,and if on and afterFebruary 3, 1959, the Respondent had no other helpers who on the basis of the em-ployment conditions then obtaining could be regarded as the Respondent's employees,a finding must here be made that in fact there were no employees within the mean-ing of the Board's decision and certification for whom the Respondent was obligatedto bargain on and after February 3, 1959. In this circumstance the Respondent'sdefense that it did not violate Section 8(a)(5) of the Act would be sustainable,because the Act requires an employer to bargain only forhisemployees.On December 11, 1957, the Respondent directed the following notice to its whole-sale milk route salesmen:WHOLESALE MILK ROUTE SALESMENBy its ruling on November25, 1957,the National Labor Relations Board de-cided that the helpers of the Wholesale Milk Route Salesmen who are carriedon the Company payroll are employees of the Borden Company.In the samedecision the NationalLaborRelations Board held that all helpers hired andpaid by the drivers,of whom the Company has no knowledge or record arenot employees of the Company.The practice of issuing company checks to some of the helpers arose at therequest of the route men and as an accommodation to them. It was not theCompany's intention to make any helper an employee of the Company.In order to minimize a result which was never intended by the parties, theCompany intends to avoid the possibility that additional persons nothired bythe Company may claim employee status.Accordingly,the Company will notin the future place on its payroll or issue a Company check to any person nothired by the Company through its regular personnel channels.On December 19, 1957, the Respondent directed the following notice to its whole-sale milk route salesmen:NOTICE TO ALL WHOLESALE MILK ROUTE SALESMENBeginning with the current payroll period, the Company will discontinue thepractice of issuing checks and the names of any of the helpers of the wholesalemilk routesalesmen.In view of the recent action of the National Labor Relations Board, whichhas resulted in a situation not intended by the parties at the time the practiceof using helpers arose, the Company states its preference that the practice ofusing helpers on the wholesale milk routes be discontinued as soon as possible.I am satisfied that adherence by the Respondent to the directives in the foregoingnotices after their promulgation precludes the possibility that it thereafter hired asits employees any helpers within the meaning of the Board'sDecision and Directionof Election.Testimonyby E. A.Honore, the Respondent's sales manager in chargeof labor relations and the policies of its wholesale department,reveals that not onlywas there adherence to these directives with resultant lack of any knowledge by theRespondent of the identity of helpers engaged by drivers to assist them,but addi- THE BORDENCOMPANY311tionally the Respondent eliminated all the practices pertaining to the hire of helperswhich had prevailed before the Board's Decision and Direction of Election.Thus,applicants for helper jobs no longer applied at the plant and no file of their namesand addresses was kept which could be used by the drivers to recruit helpers; theRespondent had no knowledge of any instance in which its own employee hired orfired a helper to a driver; along with the elimination of payroll records of helpersthe Respondent ceased directly after the hearing in Case No. 15-RC-1606 to requirephysical examinations by its own doctor of helpers before putting them on its payroll;and helpers neither participate in the Respondent's various insurance benefits foremployees, nor have the right to choose participation in such benefits. I am con-vinced that from the time of the adoption of these practices the Respondent did nothire new helpers who acquired status as its employees, 'and that on and after February3, 1959, the only helpers who could be deemed its employees were the three helperswhose ballots in the December 13, 1957, election were unchallenged. I am satisfiedthis is so whether the Respondent continued its practice existing before December 13,1957, of substituting a supervisor for a driver who is ill or on vacation to "pull"the driver's route and in which case the Respondent pays the going rate of the helperwithout deductions from the supervisor's pay.This factor, absent those eliminatedby the Respondent's administrative changes, wouldnot inmy opinion confer statuson the helpers as the Respondent's employees.The fact, however, that there werenot, asI find, other helpers with employeestatus onand afterFebruary 3, 1959, does not necessarily absolve the Respondentof liability for a refusalto bargainfor helpers, for if the three helpers who had beenits employees on and before December 13, 1957, retained that status, the Respondent'srefusal to bargain for them was violative of the Act.The ultimate question thenremains whether these helpers may be regarded as still holding their jobs on and afterFebruary 3, 1959, and if so, whether they retained their former status as the Re-spondent's employees.In another representation proceeding,also involvinga New Orleans dairy,NationalDairy Products Corporation, Sealtest Southern DairiesDivision,Case No. 15-RC-1611 (unpublished), the Boardissued aDecision and Directionof Election onNovember 25, 1957, finding that that employer'swholesalemilk route helpers wereits employees and relied upon theidenticalemployment terms and conditions set outin the Decisionand Direction of Electioninvolving the Respondent in the instantcase.Thereafter, Sealtest,in an effortto deprive the helpers of the employee statuswhich the Board had found, ceased keeping their payroll records, stopped payingthem by company check, and required the drivers to pay them directly from theirearnings.It alsodiscontinued deducting from helperearnings socialsecurity andwithholdingtaxes.Having done this before the representationelectionordered by theBoard, Sealtest challenged the ballots of the helpers who voted on the ground thatthe aforementionedchangeshad divested the helpersof status as its employees.This belief was based on the caveat in the Board'sDecisionand Direction of Elec-tion, also contained in the Decision and Directionof Electionin Case No. 15-RC-1606 involving the Respondent herein, that:As to those helpers hired and paid by the drivers of whom the employer hasno knowledge or record, these are not employees of the Employer.In a Supplemental Decision 1ruling on exceptionsto the Regional Director's reporton challenged ballots, the Board held that Sealtest had not by these administrativechanges altered the status of the helpers as employees.The Board, in disagreementwith the Regional Director's contrary view, said,The Regional Director apparentlyhas misinterpretedthe Board's DecisionOnthe eligibility date, the Employer had knowledge of the nine helpers employed,how long they had been in its employ and the duties they performed.TheEmployer also kept a record with respect to, and paid, them.The mere factthat thereafter the Employer declined tomaintainsuch a record or to pay thesehelpers directly did not materially affect, much less destroy, the establishedemployment relationship.Certainly, the Employer'sactiondid not reduce thestatus of these regular employees to that of the casual employees referred to inour decision who were sometimes hired by the drivers and of whom the Em-ployer had no knowledge at all.We think that where the Regional Directorerred was in equating the keeping of records with our finding that the helpersinvolved herein had employee status.1122 NLRB 880. 312DECISIONSOF NATIONALLABOR RELATIONS BOARDThe circumstances inSealtestare sufficiently close and analogous to those of theinstant case to compel the conclusionhere that theRespondent by elimination ofthe payroll and other records and services pertaining to the aforementioned threehelpers did not deprive them of status as its employees.The Board'sfinding thatthey were the Respondent's employees requires that I regard them as regular and notthe casual employees referred to by the caveat excluding from employee status thosehelpers as to whom the respondent had no records or knowledge,just as the Boarddid with respect to the helpers involved in theSealtestcase.I find that the threehelpers in question remained employees of the Respondent despite the administrativechanges institutedby theRespondent on December 11 and 19, 1957.Finally, there remains for determination whether these three employees wereemployed by the Respondent on and after February 3, 1959, when the Union re-quested bargaining for helpers.While there is no direct evidence that at thesetimes these helpers were still employed,I believe it fair and reasonable to presumethat the employment which they were shown to have held on December 13, 1957,when they voted in the Board's representation election continued to and beyondFebruary 3, 1959.There was no evidence furnished by the Respondent to indicatethat they no longer were employed and in fact the only comment with respect tothe continuation of their employment was testimony by Honore that he had noknowledge thereof.Accordingly, I find that they were on and after February 3,1959, employees of the Respondent within the meaning and intendment of theBoard's exclusive bargaining certification to the Union.The Respondent's refusalto negotiate terms and conditions of employment for these employees with theUnion on the erroneous ground that they are not its employees constitutes a violationof Section 8(a) (5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring inconnection with the operations of the Respondent described in section I, above,have a close,intimate,and substantial relation to trade, traffic,and commerceamong the several States,and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow thereof.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8(a)(5) and(1) of the Act,I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.It has been found that the Respondent has refu°ed and still refuses to bargaincollectively with the Union as the exclusive representative of the employees in theappropriate unit described herein.Itwill therefore be recommended that theRespondent bargain collectively,upon request, with the Union as the exclusiverepresentative of the employees in the appropriate unit, and, if an understandingis reached, embody such understanding in a signed agreement.Upon the basis of the above findings of fact and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.TheBordenCompanyisan employer within the meaningof Section 2(2) ofthe Act, andis engaged in commercewithinthe meaning of Section2(6) and (7)of the Act.2.General Truck Drivers, Chauffeurs,Warehousemen& Helpers Local No. 270(Ind.), is a labor organizationwithinthe meaning of Section2(5) of the Act.3.The followingemployeesat theRespondent'sNew Orleans, Louisiana,plant,constitute a unitappropriate for the purposesof collective bargainingwithin themeaning of Section9(b) of the Act:All hourly paidinside production and maintenance employees; retail,wholesale,and relief milk route salesmen and supervisors;ice cream route salesmen;platformemployees; tank truck drivers and porters andallwholesale milk route helpers; andexcluded are all other classifications of employees such as the following:executives,administrative employees,office and clerical employees, telephone operators, outsidesalesmen(otherthan route salesmen),fieldmen,guards, watchmen,and all super-visory employees.4.On February3,1959, and at all times thereafter,General TruckDrivers,Chauffeurs,Warehousemen&HelpersLocal No. 270 (Ind.), was, and now is, therepresentative of a majority of the Respondent's employees in the appropriate unit NATIONAL DAIRY PRODUCTS CORPORATION313described above for the purposes of collective bargaining within the meaning ofSection 9(a) of the Act.5.By refusing fromFebruary 3, 1959, andthereafter,to bargain with theUnion as the exclusive representative of all its employees in the above-describedappropriate unit,the Respondent ha' engaged in unfair labor practices within themeaning of Section 8 (a) (5) and(1) o the Act.6.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendationsof a TrialExaminer oftheNational LaborRelations Board,and in order to effectuate the policiesof the LaborManagementRelationsAct, we herebynotify our employees that:WE WILL bargain collectivelyuponrequest with General TruckDrivers,Chauffeurs,Warehousemen&HelpersLocal 270 (Ind.),as the exclusive bar-gaining representative of all our employees in the appropriate unit describedbelow withrespect torates of pay,wages, hours of employment,and otherterms and conditions of employment,and if an agreement is reached,embodysuch understanding in a signedcontract.The appropriateunit is:All hourlypaid inside production and maintenance employees;retail,wholesale,-and reliefmilk routesalesmen and supervisors;ice creamroute salesmen; platform employees;tank truck drivers andporters andallwholesalemilk routehelpers; andexcludedare all other classifica-tions of employeessuch as thefollowing: executives,administrative em-ployees, office and clerical employees, telephoneoperators,outside salesmen(other thanroute salesmen),fieldmen,guards, watchmen,and all super-visory employees.THE BORDENCOMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posited for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.National Dairy Products Corporation,Sealtest Southern DairiesDivisionandGeneral Truckdrivers,Chauffeurs,Warehouse-men & Helpers,Local No. 270,Ind.CasesNos. 15-CA-1527and 15-CA-19234.April 21, 1960DECISION AND ORDEROn December 11, 1959, Trial Examiner Thomas N. Kessel issuedhis Intermediate Report in the above entitled proceeding, finding thatthe Respondent had not engaged in and was not engaging in theunfair labor practices alleged in the complaint and recommendingthat the complaint be dismissed in its entirety, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the GeneralCounsel and the Union filed exceptions to the Intermediate Report,the Respondent filed a brief in support of the Intermediate Report,and the General Counsel filed a brief in support of his exceptions.127 NLRB No. 40.